I find myself unable to concur with the views of the majority of the court in this case, and, considering the importance of the issue to the people and the bar of Illinois, it seems necessary to state my reasons. My position is particularly difficult because I can find no reason for disagreeing with the conclusion that the acts of the respondent may very well be said to constitute the practice of law. Furthermore I am convinced that many reasonable people might conclude that his practice is probably detrimental to the public welfare and an infringement on the commonly accepted franchises of the legal profession. None of these things, however, can enlarge our jurisdiction or clothe us with a power which, in my opinion, has never been entrusted to us, but, on the contrary, has been definitely committed to the legislative branch of government. *Page 363 
A study of the majority opinion will disclose that there is no precedent for its holding. The cases cited are for the most part based upon statutes prohibiting the unauthorized practice of law. Some of them concern the discipline of licensed attorneys, and only one, the Minnesota case, even approaches a direct support of the opinion adopted. That case is distinguishable, because there is a wide difference between enjoining an anti-social act on the one hand, as compared with the direct punishment of an individual for a previously undefined offense.
In my opinion the case of In re Day, 181 Ill. 73, outlines the entire field of our authority and goes as far as any case can or should go in connection with this subject matter. That case has been widely quoted and approved and, in my opinion, we should accept it without enlargement. It is a clear statement of the principles involved and a safe guide for us to follow. In that case it was held that this court, as the head of the judicial department of government, has inherent power to refuse to accept as its officers any who are not acceptable to it. This holding was based on the constitutional provision which divides government into three parts and forbids any one of those departments from exercising any of the powers delegated to either of the others. On this foundation it is held that the legislature may, under the police power, prohibit certain unfit persons from practicing law, but, it must be noted, that this is permissible only as an exercise of the police power. That is, it is within the legislative domain to protect the public from incompetent, criminal or dishonest lawyers. This power is probably concurrent with our own, — i.e., we have also the same power, but only within our own department of government — in the courts themselves.
It would seem to me that the very essence of our own holdings precludes us from extending any control over the present case. If we say that the legislature may not tell us whom shall be admitted as attorneys, it follows inexorably *Page 364 
that we cannot tell the administrative or executive department whom they shall receive before their boards or commissions. We dare not lose sight of the fact that the respondent in this case is not practicing in this court, nor in any court subject to our appellate jurisdiction. If the rule here contended for by the bar association should be followed to its logical conclusion it would result in absurdities.
Thus, the Commerce Commission holds many hearings on rates, certificates of convenience and necessity, and other matters. It is the practice there, every day, to receive the testimony of engineers, accountants, etc., on examination by other engineers, accountants, and others, without the appearance of any attorney of this court. The Internal Revenue Department of the Federal government makes its own rules as to who may appear before it, and those rules are not based on general legal requirements, but rather on special knowledge of the revenue laws and of accounting. Those appearing before this department advise their clients on many difficult questions of law and evidence which may be said to fall within the duties of an attorney, and the exercise of which would commonly be looked upon as practicing law. So, also, in the insurance and adjusting field, the adjusters for the companies and for the insured persons pass upon the most complicated and difficult interpretation of contracts, mixed questions of law and fact, such as waiver, estoppel, and the like. They are certainly performing duties which would be properly referable to lawyers. Bank officers, managers of collection agencies, justices of the peace and even friends and neighbors of interested parties, are, from day to day, giving advice that might be called legal and the giving of which might properly be referred to some lawyer. To a certain extent, and in a certain way, all of these things might be called "practicing law." They are not within the purview of this court, however, and if to be prevented or prohibited it must be under the police power, for the protection of the public. We have nothing *Page 365 
to do with the police power. It is exclusively within the legislative field, and for legislative consideration. If it be said to be a matter of public policy, that, also, is a legislative matter. Our field is strictly judicial, and the constitution forbids our exercise of any legislative function as effectually as we have held it to forbid the exercise of any judicial function by the legislature. Since we are the judges of our own powers we should be circumspect in abstaining from exceeding them.
I take it that we have no power of punishment for contempt beyond the confines of our own court or some court over which we have appellate or supervisory jurisdiction. It may well be that we can say who shall practice in any court which is subject to our appellate jurisdiction (although even this might be doubted on reason and authority) because we are presumably the fountain head and directing power of the judicial branch of our tri-departmented government. It seems to me equally clear and beyond question, that we have no right to invade the executive or administrative departments. The Industrial Commission is given power to make its own rules and I cannot see any possible way, short of usurpation, by which we can control those rules. The matter of an award of compensation does not come to our department of government until the issuance of a writ ofcertiorari, and what happens up to that time is outside of our sphere. Any control over it is prohibited to us by the very constitutional provision under which we claim our power to regulate admissions to the bar and to disbar or discipline.
The selection and discipline of our own officers is a judicial function within our branch of government. The restraint and punishment of outsiders in the interest of the public is a police power, within control of the legislature and beyond our jurisdiction. It seems to me that the line is drawn squarely across our front door. Those who have submitted themselves to our jurisdiction and discipline by *Page 366 
becoming our officers, and those who presume to appear before us, or as counsel in a court subordinate to our jurisdiction, are subject to punishment by contempt.
Practicing law without a license, or holding one's self out as a lawyer, when not licensed, is a public offense, is so recognized by statute passed pursuant to the police power, and is punishable by indictment the same as any other misdemeanor. Such conduct is not calculated to bring the court into disrepute, nor to impair its dignity. It is merely an anti-social act against the whole community — it is a public offiense and no more subject to summary and uncontrolled punishment than any other crime. It seems to me that the respondent's practice is inimical to the public welfare, but if so, it is for the legislature to prohibit and punish it, or for the Industrial Commission to prevent it by proper rules, which are within the power of the commission to enact. It seems to me outside our domain.